 CLARK -CONCRETE CONSTRUCTION CORPORATION321actually engaged in selling, and their duties are not primarily a partof the sales function.Neither do their essential skills seem to be thoserequired of salesmen as evidenced in part by their method of payment.On the record as a whole, we find that the terms and sales employeesand the telephone operators are not sales personnel and shall excludethem from the unit of sales personnel which we find appropriate forcollective-bargaining purposes.Accordingly, we find that all sales employees in the Employer's de-partment store located at 19 West Genesee Street, Buffalo, New York,excluding all 'other employees (including the term and sales em-ployees, the telephone operators, the office clerical employees, ware-house employees, guards, and professional employees) and super-visors as defined in the Act, constitute a unit appropriate for thepurposes of collective bargaining within the meaning of Section9 (b) of the Act.[Text of Direction of Election omitted from publication.]CHAIRMAN LEEDOM and MEMBER RODGERS took no part in the con-sideration of the above Decision and Direction of Election.Clark Concrete Construction CorporationandTeamsters,Chauf-feurs,Warehousemen and Helpers Union No.983 and Interna-tionalUnion of Operating Engineers,Local370,AFL-CIO,PetitionerClark Concrete Construction Corporation,Idaho Concrete Prod-ucts, Incorporated,and Concrete Products,IncorporatedandLocal 1227,International Hod Carriers,Building and Common,Laborers Union of America,AFL-CIO,and Idaho State DistrictCouncil of Laborers,Petitioner.Cases Nos. 19-RC-1791 and19-RC-1797. July 27,1956DECISION AND DIRECTION OF ELECTIONUpon separate petitions duly filed under Section 9 (c) of the.Na-tional Labor Relations Act, -a hearing was held in these consolidatedcasesbefore OrvilleW. Turnbaugh, hearing officer.'The hearingi The names of the three Employers involved in this proceeding appear herein as cor-rected at the hearing.Before the hearing,the Petitioner in Case No. 19-RC-1797,hereinafter called theLaborers,withdrew its petition in Case No.19-RC-1800,relating to the plant of one ofthe Employers involved herein,and also filed an amended petition in Case No.19-RC-1797.At the hearing,the Petitioner in Case No.19-RC-1791,hereinafter called the Teamsters,alleging that it had received no notice of such withdrawal and amendment,moved ineffect that the withdrawn petition be reinstated and the amended petition dismissed, andthat the hearing proceed on the basis of the petition in Case No.19-RC-1800 and the116 NLRB No. 42.405448-57-vol. 116-22 322DECISIONS OF NATIONAL LABOR' RELATIONS BOARDofficer's rulings made at the hearing are free from prejudicial errorand are hereby affirmed.Upon the entire record in these cases, the Board finds :1.There are three Idaho corporations, each operating a plant lo-cated in that State, involved in this proceeding: (1) Clark ConcreteConstruction Corporation, operating a plant at Idaho Falls; . (2)Idaho Concrete Products, Incorporated, operating a plant at Poca-tello; and(3) Concrete Products, Incorporated, operating a plant atRupert.Merland Clark, his wife, Opal Clark, and Bill Holden, are.respectively, president and majority stockholder, secretary-treasurer,and a director of each corporation.. The Idaho Falls plant, with ap-proximately 47 employees, principally manufactures cinder blocksand concrete products, including building blocks, sewer or culvertpipe, slabs, headgates, and prestressed beams.The Pocatello plant,with approximately eight employees, principally manufactures con-cretepipe, headgates, and septic tanks.The Rupert plant, with ap-proximately 12 employees, principally makes concrete headgates andfarm irrigation pipe, some of which it also installs.2The Idaho Fallsplant sells blocks at wholesale to the other two plants, for resale totheircustomers.Each plantmakes someretailsales.The Idaho Fallsplant is about 50 miles from the Pocatello plant and about 120 milesfrom the Rupert plant, and the last two plants are about 72 milesapart.President Clark maintains his office at the Idaho Falls plant, andsuch supervision as he exercises is confined to that plant "practicallyall of the time."Generally, however, each plant is under the separatesupervision of its own general manager, who hires and discharges em-ployees, either directly or through his working foremen, and controlslabor policy at his particular plant.There is little or no interchangeof employees among the three plants. The general managers and Mr.Clark occasionally have business meetings together, generally in IdahoFalls, and occasionally one plant will rent equipment, such as manu-facturing parts, to another, for which a charge is made.Advertisingis ona single-plant basis, except television advertising, which men-tions, and is paid for by, all three corporations.The officemanagerof the Idaho Falls plant audits the books of the other 2 corporationsfrom once every month to once every 3 months.- He may suggest betteraccounting methods or be consulted as to price changes, but has nosupervision over office employees at the other plants.The Idaho Fallsoriginal petition in Case No.19-RC-1797.The hearing officer referred ruling on themotion to the BoardAs all parties were afforded full opportunity to litigate all issuesraised herein,the Teamsters was in no way prejudiced by the alleged lack of notice ofthe withdrawal and the amendmentAccordingly,the motion is hereby denied.ParagineCompanies,Inc.,,85 NLRB 325, footnote 3.2 The Rupert plant is located in a more agricultural area than the other two plants,which,in contrast,are located in industrial areas. CLARK 'CONCRETE'CONSTRUCTION CORPORATION323plant pays his salary and traveling expenses, the latter of which, how-ever, are advanced to him by the other plants. Each plant has its ownoffice and bookkeeper and keep s separate records and payrolls.As noted above, the three corporations operating the plants havethe same majority stockholder' and common officers.However, inview of the different products manufactured at the 3 plants, theirphysical separation, the separate supervision and labor policies, thelack of employee interchange, and the separate record-keeping andpayrolls, each of the 3 plants appears to be virtually autonomous. Theyare therefore not so integrated as to constitute the three corporationsoperating them a single employer for jurisdictional purposes.3Ac-cordingly, we shall not consider the jurisdictional question on thebasis of the combined inflow and outflow of the three plants, but onan individual plant basis.During 1955, the Idaho Falls, Pocatello,and Rupert plants bought merchandise valued at about $435,000,$80,000, and $65,000, respectively.The record does not disclosewhether any or all of these purchases represents direct or indirectinflow from other States.During 1955 the Idaho Falls plant soldmerchandise valued at about $1,042,000, of which about 8 percent,or $83,000, represents merchandise delivered to customers outsideIdaho.During the same period, the Pocatello plant sold merchandisevalued at about $315,000, of which about $500 represents merchandisedelivered outside Idaho, and the Rupert plant' sold merchandise valuedat about $260,000, all of which was delivered within Idaho.With respect to inflow, even if all the purchases of the individualplants during 1955 are regarded as interstate purchases, none of theplants had sufficient direct or indirect inflow to warrant assertionof jurisdiction by the Board on this' basis.'With respect to outflowof the three plants, only the Idaho Falls plant had sufficient outflow towarrant assertion of jurisdiction.'We therefore find that the ClarkConcrete Construction Company, which operates only the Idaho Fallsplant, is engaged in comineice within the meaning of the Act, andthat it will effectuate'the policies of the Act to assert jurisdiction overthis corporation.We also find-that it will-not effectuate the policiesof the Act to assert jurisdiction over Idaho Concrete Products, In-corporated, or' Concrete Products,' Incorporated, which operate thePocatello plant and the Rupert plant, respectively.62.The labor organizations involved claim to represent employeesof Clark Concrete Construction Company:s Although no party contested the Board's jurisdiction,this question is always beforethe Board.!Jonesboro Grain Drying Cooperative,110 NLRB 481, 483, 484.5 JonesboroGrain Drying Cooperative,supra.6 Contrary to our dissenting colleagues we make this finding independently of any unitconsiderations. 324DECISIONS OF NATIONAL LABOR RELATIONS BOARD3.A question. affectingcommerce existsconcerningthe representa=-tion of employees of Clark Concrete Construction Company within the.meaning of Section 9 (c) (1) and Section2' (6) and(7) of the Act.4.The Employers and the Teamsters contend thata separate unit ateach of the three plants involved herein, the Idaho Falls, Pocatello, and'Rupert plants, is appropriate for the purposes of collectivebargaining.The Laborers contend that a single multiplant unit, including em-ployees at all three plants, is appropriate, but wish to be on the bat=lots, if the Board should direct elections among employeesin single-plant units.As indicated above, each of the 3 plants involved hereinappears to be virtually autonomous, and thereis nobasis for findingappropriate a single multiplant unit, including employees at all aplants.However, a production and maintenance unit limited to em-ployees at the Idaho Falls plant is clearly appropriate.We there-fore find that the following employees of Clark Concrete Construction,Corporation at its plant at Idaho Falls, Idaho, constitute an appro-priate unit within the meaning of Section 9 (b) of the Act:All production, maintenance, and transportation employees, exclud-ing outsidesalesmen,office clerical employees, professional employees,.guards, and supervisors as defined in the Act .7[Text of Direction of Election omitted from publication.]MEMBERSMURDOCKand PETERSON,dissentingin part :We disagree with our colleagues' conclusion that the threecorpora-tions named as the Employers herein, do not constitutea single em-ployer.In our opinion such a conclusion can be supported only onthe highly unrealistic conclusion that Merland Clark, the majoritystockholder and president of each of the three corporationsexerciseslittle or no control over the conduct of the operations of each of the-corporations.Such a conclusion is clearly contrary to the record con-sidered as a whole.As indicated, Merland Clark is the majority stockholder and presi-dent of Clark Concrete Construction Corp., hereinafter referred to asClark Construction, Idaho Concrete Products, Incorporated, herein-after referred to as Idaho, and Concrete Products, Incorporated, here-in referred to as Concrete.He is also one of the three directors of eachcorporation.His wife holds the remaining shares of stock in eachcorporation, holds the only other office, that of secretary-treasurer, ineach corporation, and is a director in each corporation.Bill Holden isthe remaining director in each corporation but holds no office.ClarkConstruction operates a plant at Idaho Falls, Idaho, and principallymanufactures cinder blocks and concrete products. Idaho operates a7At the hearing,the parties agreed as to the composition of the appropriate unit orunits, as the case might be.Our unit finding is in substantial conformity with thisagreement. CLARK CONCRETE CONSTRUCTION CORPORATION325-plant at Pocatello, Idaho,- and principally manufactures concrete-pipes, headgates, and prestressed, beams.Concrete operates a plant.at Rupert, Idaho, and manufactures concrete headgates and farm irri-gation pipes.Each of the plants is under the separate supervision.of its own general manager, who is allowed wide latitude in controllingthe day-to-day operations of the plant, including control over the hir-ing and firing of employees and the establishment of wage rates. Thegeneral manager of Idaho's plant admitted, however, that there werelimits to his authority to establish wage rates.Similarly he testifiedthat in establishing prices for the products manufactured, he consultedAmos Clements, the office manager of Clark Construction.Clementsdoes the accounting work for Clark Construction and as part of hisduties he runs a regular audit, once a month, sometimes once in 3months, of the books of the other 2 corporations. In connection withthese ,duties he travels to the other plants and his travel expenses are-paid by Clark Construction.In connection with his auditing respon-sibilities, he makes suggestions for improvements in the bookkeepingand accounting procedures.He is personally responsible for auditingthe books of the other corporations, and his is the only audit made ofthose books.The purpose of the audit "of course, is to see that every-thing is as it should be." Salesmen of both Idaho and Concretesolicit orders for cinder blocks, even though those corporations do notmanufacture cinder blocks.Those corporations in filling such orders,purchase cinder blocks from Clark Construction, at an agreed pricewhich is lower than that offered by Clark Construction to its wholesalecustomers.Merland Clark maintains offices at Clark Construction'splant, and when he is there, applicants for employment are sent tohim and he refers them to the plant manager.Merland Clark travelsto the other plants only a couple of times a year.However, the generalmanagers meet with Merland Clark in Idaho Falls for occasionalbusiness meetings.In view of the above circumstances it seems clear that the three cor-porations are operated as a single business entity.Clark as presi-dent, majority stockholder, and director of the corporations obviouslyis in a position to control the policies of each of the corporations.Thefact that he has delegated to his general managers wide latitude inthe day-to-day operations of the plants does not establish that theplants are so independent and free from control by the central andparamount authority reposed in Clark as to justify a finding that they-are separate distinct business entities as found by our colleagues sThis is especially so in view of the apparent supervision of theirpolicies, exercised by Clark personally through the "occasional busi-ness meetings" and through the medium of Amos Clements, the office8McNody Mills, Inc.,103 NLRB 1202, 1204. 326DECISIONS OF NATIONAL LABOR RELATIONS BOARDmanager of Clark Construction.Rather it appears that the generalmanagers are allowed this latitude as a matter of policy set by Clarkwho has the power to change this policy at any time. This conclu-sion is reinforced by the fact that the Employer does not contend thatthe three corporations are other than a single employer, though it doescontend that only separate plant units are appropriate in view of theauthority of the general managers over wage rates, hiring and firingof employees, and the lack of interchange among employees.Cer-tainly, where, as here, there are numerous indications that three cor-porations are operated as a single business entity, the Employer's ownview of the matter is a material and persuasive factor in determiningthe final conclusion.The difficulty with our colleagues' position is basically, that theyhave confused unit considerations with jurisdictional considerations,and determined the jurisdictional issue on the basis of considerationswhich are more properly considered in determining the appropriateunit.The Board does not require that, in order to find that one ormore corporations constitute a single employer, it must also be foundthat only an employerwide unit is appropriate.'We admit thatthe considerations cited by the majority as support for its separateemployer finding do indicate that a single plant rather than an em-ployerwide unit is appropriate, and accordingly we concur in themajority's unit finding with respect to Clark Construction.We donot agree, however, that the three corporations are not a singleemployer.Accordingly, we would find that the three corporations involvedconstitute a single employer, and as the Employer sells productsvalued in excess of $50,000 outside the State of Idaho, we would assertjurisdiction over all the plants involved herein.109 Vita Food Products, Incorporated,103 NLRB 495; FrostLumber Industries Divisionof Olin Industries, Inc.,FrostHardwood Floors, Inc., and Frost Brand Furniture Com-pany, Inc.,101 NLRB 659.10Jonesboro Grain Drying Cooperative,110 NLRB 481;Texas Construction MaterialCompany,114 NLRB 378.Bausch and Lomb Optical CompanyandPaul J.Rea, Petitioner.Case No. 13-RD-9282. July 30,1956DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Frances P. Dom, hearingofficer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.116 NLRB No. 45.